DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 11/2/2020 is acknowledged.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


___________________________________________________________________
Claim(s) 1, 2, 4-6, 8-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KEBBEDE et al. (US 2003/0196305).
With respect to claim 1, KEBBEDE et al. discloses a method for repairing ceramic matrix composite articles (Abstract; Paragraphs [0001], [0002]). The method comprising providing a damaged ceramic matrix composite piece (e.g., composite component) (Paragraphs 
With respect to claim 2, KEBBEDE et al. discloses that the composite material segment against the component comprises a plurality of segments positioned on the damaged area ((Paragraph [0036]). 
With respect to claim 4, KEBBEDE et al. discloses that the densification is melt infiltration (Paragraph [0038]). 
With respect to claim 5, KEBBEDE et al. discloses that molten silicon is placed against the layup in order to densify the layup ((Paragraphs [0028]-[0030] and [0038]). The molten silicon necessarily has a higher vapor pressure in the area where it exists versus outside of the furnace where it would be solid. Thus, a locally high silicon vapor pressure necessarily exists at the area of the composite component where the silicon is molten. 
With respect to claim 6, KEBBEDE et al. discloses preparing the damaged area for repair prior to positioning and then positioning the segments at the damaged area (Paragraphs [0034]-[0038]). 
With respect to claim 8, 
With respect to claim 9, KEBBEDE et al. discloses that the coating is non-organic that allows separation from the matrix material (e.g., parting agent) that withstands the molten silicon (e.g., capable of withstanding the temperature of the molten silicon) at a temperature of about 1400 to 1600 degrees Celsius (Paragraphs [0030], [0028]). 
With respect to claim 10, KEBBEDE et al. discloses that the coating is boron nitride (Paragraphs [0025 and [0026]). 
With respect to claim 11, KEBBEDE et al. discloses that the insulating material is carbon (Paragraph [0029]). 
With respect to claim 12, 
With respect to claim 15, KEBBEDE et al. discloses that the densification is melt infiltration (Paragraph [0038]). 
With respect to claim 16, KEBBEDE et al. discloses that molten silicon is placed against the layup in order to densify the layup ((Paragraphs [0028]-[0030] and [0038]). The molten silicon necessarily has a higher vapor pressure in the area where it exists versus outside of the furnace where it would be solid. Thus, a locally high silicon vapor pressure necessarily exists at the area of the composite component where the silicon is molten. 
With respect to claim 17, KEBBEDE et al. discloses that the insulating material is carbon (Paragraph [0029]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

_______________________________________________________________________
Claims 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305) in view of COLOGNA et al. (US 5,190,611).
With respect to claim 3, KEBBEDE et al. discloses that the fibers of the plies are unidirectional, woven braided or arrayed into desired configurations (Paragraph [0024]) and stacked (Paragraph [0036]) and then attached to the component (Paragraphs [0036]-[0039]) and thus implicitly a first ply of the plurality is placed against the component while the others of the plurality are stacked on the first ply. 
The unidirectional and parallel fiber therefore extend along a longitudinal direction being the direction parallel to the fibers. 
KEBBEDE et al. does not explicitly disclose that the orientation of the plurality of plies is varied such that the fibers of at least one ply of the plurality are oriented at a different direction with respect to a longitudinal direction of the component. COLOGNA et al. discloses that fibers of each layer of the patch has fibers that are orientated at different angles with respect to adjacent layers for strength (Column 1, lines 25-45; Figure 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the fibers of adjacent layers of KEBBEDE et al. with varying angles, as taught by COLOGNA et al. so as to provide strength to the tape. Moreover, by varying the angle of the fibers with respect to adjacent layers, the orientations of the fibers of each of the layers are implicitly varied with respect to a longitudinal direction of the component. 
With respect to claim 14, KEBBEDE et al. discloses that the fibers of the plies are unidirectional, woven braided or arrayed into desired configurations (Paragraph [0024]) and stacked (Paragraph [0036]) and then attached to the component (Paragraphs [0036]-[0039]) and thus implicitly a first ply of the plurality is placed against the component while the others of the plurality are stacked on the first ply. 
The unidirectional and parallel fiber therefore extend along a longitudinal direction being the direction parallel to the fibers. 
KEBBEDE et al. does not explicitly disclose that the orientation of the plurality of plies is varied such that the fibers of at least one ply of the plurality are oriented at a different direction with respect to a longitudinal direction of the component. COLOGNA et al. discloses that fibers of each layer of the patch has fibers that are orientated at different angles with respect to adjacent layers for strength (Column 1, lines 25-45; Figure 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the fibers of adjacent layers of KEBBEDE et al. with varying angles, as taught by COLOGNA et al. so as to provide strength to the tape. Moreover, by varying the angle of the fibers with respect to adjacent layers, the orientations of the fibers of each of the layers are implicitly varied with respect to a longitudinal direction of the component. 
With respect to claim 14, KEBBEDE et al. discloses preparing the damaged area for repair prior to positioning and then positioning the segments at the damaged area (Paragraphs [0034]-[0038]). 


__________________________________________________________________
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305).
With respect to claim 7, KEBBEDE et al. does not explicitly disclose that the insulating material is removed after densification. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to remove the densified repaired part from the furnace (e.g., layup removed from insulating material) so as to allow the repaired part to be put back in service. 

_____________________________________________________________________
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305) in view of FAREED et al. (US 2002/0058107).
With respect to claim 18, KEBBEDE et al. does not explicitly disclose that the insulating material is removed after densification. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to remove the densified repaired part from the furnace (e.g., layup removed from insulating material) so as to allow the repaired part to be put back in service. 
KEBBEDE et al. also does not explicitly disclose the removal of the coating after removing the insulating material. FAREED et al. discloses that the coatings on the fibers (Paragraphs [0025], [0026] and [0029]) include oxygen getters (Paragraph [0087]) which react with oxygen when the part is in use so as to for other compounds so as to prevent undesirable reactions of the reinforcing materials with oxygen in the environment when the part is in use (Paragraph [0026]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a coating to the fibers of KEBBEDE et al. that react with oxygen to form a different compound (e.g., the starting material of the coating is removed and converted by reaction) while in use (e.g., after removal of the insulating material – such as from the carbon furnace), as taught by FAREED et al. so as to prevent undesirable reactions of the reinforcing materials with oxygen in the environment when the part is in use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745